DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a catheter apparatus, classified in A61M25/10.
II. Claim 20, drawn to a spring coupler, classified in A61M39/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the catheter apparatus can have a materially different design not requiring the spring coupler.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Korbin Blunk on 12/5/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3 and 19 is/are rejected under 35 U.S.C. 102 as being anticipated by Govari (US 2013/0253503).
Regarding claim 1, Govari teaches a catheter apparatus, comprising:
an elongated deflectable element (40);
a distal assembly (16 as in Fig. 2);
a force sensor disposed between the elongated deflectable element and the distal assembly (58 between 16 and 40), and comprising a spring including a tube with at least one helical cut extending around a circumference of the tube (par. [0037] helical cuts 70), the at least one helical cut including deviations extending in a longitudinal direction of the tube (Fig. 2, deviations as 72 and 74), the deviations being configured to prevent overstretching and overbending of the spring."Configured to prevent…" is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the helical cuts are capable of performing the functionality of preventing overstretching and overbending of the spring and, as such, this functional language does not structurally define the instant claim over the teaching in Govari.
Regarding claim 2, Govari teaches wherein respective ones of the deviations include respective opposing sigmoid curves (72 and 74 opposing each other as in Fig. 2). 
Regarding claim 3, Govari teaches wherein respective ones of the deviations of the helical cuts define respective mechanical stops (variations of ). "Configured to….prevent…" is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the helical cuts are capable of performing the functionality of preventing overstretching and overbending of the spring and, as such, this functional language does not structurally define the instant claim over the teaching in Govari.
Regarding claim 19, Govari teaches wherein the force sensor includes a transmitting coil (transmitting coil 82 generating a magnetic field as in par. [0041]) and at least one receiving coil disposed on the tube (coils 76, 78, 80 receives the field as in par. [0041]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari.
Regarding claim 10, Govari teaches wherein the at least one helical cut comprises multiple helical cuts (par. [0037] two helices 72, 74), but does not necessitate the tube comprising three of the helical cuts.However, Govari, in the same paragraph (par. [0037]), discusses that there may be more helices. It would have been obvious to one of ordinary skill in the art to modify Govari with three helical cuts, as a contemplated embodiment that would be desirable depending on the flexibility or strength characteristics desired as in par. [0037].
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Bonyak (US 2012/0253167).
Regarding claim 4, Govari is not explicit wherein respective ones of the mechanical stops are configured to engage simultaneously so that a force applied on the spring is shared among the respective mechanical stops to prevent sequential failure of the respective mechanical stops.However, Bonyak teaches mechanical stops simultaneously engaged (Figs. 3-4 as in par. [0039] with mechanical stops to prevent further compression).It would have been obvious to one of ordinary skill in the art that the cuts in Govari would engage in the same manner as in Bonyak, to set the allowable compression and flexibility desired.
Regarding claim 5, Govari does not necessitate wherein the at least one helical cut comprises multiple helical cuts, respective ones of the mechanical stops of each of the helical cuts being configured to engage simultaneously.However, Bonyak teaches mechanical stops of a multispiral helical joint simultaneously engaged (Figs. 3-4 as in par. [0039] with mechanical stops to prevent further compression).It would have been obvious to one of ordinary skill in the art that the cuts in Govari would engage in the same manner as in Bonyak, to set the allowable compression and flexibility desired.
Regarding claim 6, wherein the at least one helical cut comprises multiple helical cuts, the mechanical stops of each of the helical cuts being configured to engage simultaneously.However, Bonyak teaches mechanical stops of a multispiral helical joint simultaneously engaged (Figs. 3-4 as in par. [0039] with mechanical stops to prevent further compression).It would have been obvious to one of ordinary skill in the art that the cuts in Govari would engage in the same manner as in Bonyak, to set the allowable compression and flexibility desired.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Shelton (US 2014/0005661).
Regarding claim 7, Govari is silent wherein respective ones of the mechanical stops include respective T-shape elements disposed in respective T- shape openings.However, Shelton teaches laser cut shapes with T shapes within T shape openings (par. [0350]). It would have been obvious to one of ordinary skill in the art to modify Shelton with the cut shapes of Shelton, as shapes that allow for constraining large transverse movements (par. [0350]).
Regarding claim 8, Govari is silent wherein respective ones of the mechanical stops include respective L-shape elements disposed in respective L- shape openings.However, Shelton teaches laser cut shapes with L shapes within L shape openings (par. [0350]). 
It would have been obvious to one of ordinary skill in the art to modify Shelton with the cut shapes of Shelton, as shapes that allow for constraining large transverse movements (par. [0350]).
Regarding claim 9, Govari is silent wherein respective ones of the mechanical stops include respective loops and sockets.
However, Shelton teaches laser cut shapes with T shapes as loops within T shape openings as openings (par. [0350]). It would have been obvious to one of ordinary skill in the art to modify Shelton with the cut shapes of Shelton, as shapes that allow for constraining large transverse movements (par. [0350]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Kuo (US 6,623,480).
Regarding claim 11, Govari teaches a proximal coupler having a proximal and distal end (46 attaching to the deflecting element), wherein the elongated deflectable element has a distal end connected to the proximal end of the proximal coupler (distal end of 58 connected to 46).Govari is silent regarding the tube and the distal end of the proximal coupler including complementary bayonet connecting features connecting the distal end of the proximal coupler with the tube.However, Kuo teaches bayonet coupling distal tips of a device for engagement (col. 8, lines 49-65).It would have been obvious to one of ordinary skill in the art to modify Govari such that the components are connected via a bayonet connection, as a way to attachably connect components of a distal tip.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Oliverius (US 2017/0319269).
Regarding claim 12, Govari teaches a distal coupler (proximal end of 16 connects to 58), but is not explicit wherein the tube has a distal end comprising holes disposed around the circumference of the tube, the distal end of the tube being connected to the distal coupler via an adhesive which extends into respective ones of the holes.Oliverius teaches holes 810-1, 810-2 allowing an adhesive to enter (par. [0210] and Fig. 14).It would have been obvious to one of ordinary skill in the art to attach the coupler to the tube via holes with adhesive as in Oliverius as a way to connect catheter tube components together.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Oliverius in view of Selkee (US 9,101,734).
Regarding claim 13, Govari is silent wherein the tube includes a distal edge with openings therein, the distal coupler including protrusions configured for engaging the openings to prevent rotation of the distal coupler with respect to the tube.However, Selkee teaches a tube with openings, with protrusions to engage the openings to lock the components together (col. 8, lines 1-15 and at least Fig. 4, snap fit notch 481 that connects to protrusion 441b).It would have been obvious to one of ordinary skill in the art to modify Govari with the connection of Selkee, as a known way of connecting tubular components together.
Regarding claim 14, Govari is silent wherein the openings include U-shaped openings.However, Selkee teaches openings as U-shaped (481 as in Fig. 4).It would have been obvious to one of ordinary skill in the art that the openings would be U-shaped, to lock over wedge 441b to connect the components together.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Selkee.
Regarding claim 15, further comprising a distal coupler, wherein the tube includes a distal edge with openings therein, the distal coupler including protrusions configured for engaging the openings to prevent rotation of the distal coupler with respect to the tube.However, Selkee teaches a tube with openings, with protrusions to engage the openings to lock the components together (col. 8, lines 1-15 and at least Fig. 4, snap fit notch 481 that connects to protrusion 441b).It would have been obvious to one of ordinary skill in the art to modify Govari with the connection of Selkee, as a known way of connecting tubular components together.
Regarding claim 16, Govari is silent wherein the openings include U-shaped openings.However, Selkee teaches openings as U-shaped (481 as in Fig. 4).It would have been obvious to one of ordinary skill in the art that the openings would be U-shaped, to lock over wedge 441b to connect the components together.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Basu (US 2018/0271590).
Regarding claim 17, Govari is silent wherein the distal assembly includes an expandable distal assembly.However, Basu teaches catheter probe tips with an expandable balloon member (balloon member 90 with electrode 93 as in at least Fig. 6).It would have been obvious to one of ordinary skill in the art to modify Govari with the balloon member of Basu, as a catheter tip that is capable of treating tissue, and provide a larger tissue contact area (par. [0008] of Basu).
Regarding claim 18, Govari is silent wherein the expandable distal assembly includes an inflatable balloon.However, Basu teaches catheter probe tips with an expandable balloon member (balloon member 90 with electrode 93 as in at least Fig. 6).It would have been obvious to one of ordinary skill in the art to modify Govari with the balloon member of Basu, as a catheter tip that is capable of treating tissue, and provide a larger tissue contact area (par. [0008] of Basu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794